Citation Nr: 1605950	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-23 672	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971, which included approximately one year of service in Thailand.  The Veteran died in October 2012, and the appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2013 by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran died in October 2012 as the result of metastasized lung cancer.

2.  At the time of his death, the Veteran had no service-connected disabilities. 

3.  While the Veteran had active service during the Vietnam Era in Thailand on an Air Force Base, the evidence fails to reflect that the Veteran's duties exposed him to herbicides, which were used exclusively on the perimeter of the base.

4.  The Veteran developed lung cancer many years after service, and the appellant does not assert that the Veteran's lung cancer had onset in or is manifested soon after service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard April 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment and personnel records have been obtained. Furthermore, while the Veteran's post-service treatment records, identified by the appellant in several submitted release forms, were not requested by the RO, the Board finds that this potential assistance deficiency is non-prejudicial.  In that regard, the records reportedly reflect the Veteran's treatment for heart disease and terminal lung cancer; however, the presence of these post-service diseases is not at issue.  The case turns on whether there was in-service exposure to herbicide agents.  Thus, obtaining these records reflecting the Veteran's treatment for these diseases would not create a reasonable possibility of substantiating the appellant's claim.  As such, VA will refrain from continuing assistance.  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2015).  

Furthermore, while a VA medical opinion were not obtained in this case, the Board finds that VA's duty to obtain this medical evidence has not been triggered, as there is no unestablished medical diagnosis or etiology that could be resolved by such an opinion.  Rather, as noted previously, the appeal turns on non-medical evidence,  primarily establishing evidence of the Veteran's in-service Agent Orange exposure, thereby establishing a basis for awarding presumptive service connection for his established cause of death, lung cancer, per 38 C.F.R. §§ 3.307 and 3.309.  Thus, there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Given the foregoing, the Board concludes that VA's duty to assist has been met, and the case is ripe for adjudication.

Service Connection for the Cause of the Veteran's Death

The Veteran was diagnosed with lung cancer many years after service, and as reflected on his death certificate, he died from metastasized lung cancer in October 2012.

The appellant asserts that the Veteran developed lung cancer as a result of his exposure to Agent Orange during his period of service in Thailand during the Vietnam Era.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a pre-existing disability in the active military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  The issue involved will be determined by the exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See id.

Turning first to whether the Veteran's cause of death, lung cancer, was incurred during service, the appellant does not assert, and the record does not reasonably raise the theory of "direct" service connection-that the Veteran developed this disease during service or shortly thereafter, or that it is related to an in-service injury, disease or event other than potential exposure to herbicide agents.  Rather, while the exact date of the Veteran's lung cancer diagnosis is not of record, the appellant asserts that the Veteran's treatment for his various significant health problems, including heart disease, diabetes mellitus, and lung cancer, began in 2000.  Thus, the Board construes this report as indicating that the Veteran's lung cancer was not diagnosed prior to 2000, meaning that this disease was diagnosed at least 29 years after his discharge from service in 1971.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000).  Further, the evidence does not suggest that the Veteran's lung cancer manifested many decades prior to his time of treatment and diagnosis, closer in time to his period of service.

Turning next to whether the Veteran's cause of death, lung cancer, is related to in-service herbicide exposure, service connection based on herbicide exposure may be granted for veterans who served in Thailand during the Vietnam Era on one of the Air Force Bases whose perimeters were secured by the use of herbicides, if the evidence establishes that the veteran's service involved his or her presence on the base perimeters.  VBA Manual, M21-1, IV.ii.1.H.5. (2015).  Exposure to base perimeters must be reflected by the veteran's military occupational specialty (such as a security policeman, a security patrol dog handler, a member of a security police squadron), performance evaluations, or other credible evidence.  Id.

Once a veteran's exposure to an herbicide agent, such as Agent Orange, during active service is established, certain specific diseases, including respiratory cancers, such as lung cancer, shall be deemed service-connected if the disease manifests to a degree of 10 percent or more at any time after service, and there is no affirmative evidence to the contrary.  U.S.C.A. § 1116(a), (b); 38 C.F.R. § 3.307(a)(6)(ii).  

As reported by the appellant, and reflected in the date and location stamps on the Veteran's service treatment records, the Veteran was stationed at the Ubon Royal Thai Air Force Base (RTAFB) during his approximate year of service in Thailand.  While some type of herbicide agents were used on the perimeter of this base during the Veteran's period of service, the evidence fails to establish that the Veteran's in-service duties in his military occupational specialty as a radio operator would have required his presence on the base perimeter, so as to establish his regular contact and thus presumed exposure to herbicides used in that area.  

Moreover, the appellant does not assert that the Veteran's duties required his regular presence on the base perimeter; rather, she asserts that he was exposed to herbicides used on the base perimeter via "mist drift" and herbicide use in the interior of the military base.  However, herbicide use during the Vietnam Era has been extensively researched and documented, and there is no indication that herbicides were used in the Thailand base interiors.  Moreover, the appellant's assertion that the Veteran was exposed to herbicides via "mist drift" is speculative, and speculation does not rise to the level of equipoise.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Chotta v. Peake, 22 Vet. App. 80, 86 (2008).     

Thus, given the lack of evidence establishing the Veteran's regular presence on the perimeter of the Ubon RTAFB, the Veteran's exposure to herbicides may not be presumed, and thus a sufficient basis for awarding service connection for the Veteran's cause of death, lung cancer, as presumptively due to in-service herbicide exposure, has not been presented.  

In sum, given the lack of evidence upon which to link the Veteran's cause of death, lung cancer, either directly or presumptively to service, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death, to include as due to Agent Orange exposure, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


